Citation Nr: 1508886	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, to include as secondary to a service-connected disability.
  
3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bilateral corns/calluses.

5.  Entitlement to service connection for bilateral flat feet.

6.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial evaluation in excess of 10 percent for low back strain with degenerative disc disease (DDD) and anterolisthesis grade 1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to September 1979.  He also had subsequent unverified Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The corn claim has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

In February 2010, the RO denied service connection for bilateral flat feet, bilateral corns, bilateral fallen arches, sleep apnea, headaches, and TMJ.  The RO also granted service connection for a low back disability and GERD and assigned a 10 percent disability evaluation for each.  In March 2010, the Veteran filed a notice of disagreement (NOD) with respect to his flat feet, bilateral corns, bilateral fallen arches, sleep apnea, headaches, and back rating.  The Veteran filed an NOD and perfected his appeal of the GERD rating.  The Veteran did not file an NOD with respect to the headache and TMJ claims.  Accordingly, these matters are not in appellate status at this time.  

In an undated correspondence received in September 2010, the Veteran made statements concerning his corns, sleep apnea, flat feet, and back.  The RO initially accepted this correspondence as a substantive appeal with respect to these claims.   See May 2011 Letter.  However, the RO subsequently informed the Veteran that the May 2011 letter was erroneous and that the September 2010 correspondence was not a substantive appeal.  See March 2012 Letter.  The Veteran's representative expressed his disagreement with the RO's position in a March 2012 correspondence.  The Board finds that the September 2010 correspondence is a timely substantive appeal with respect to the February 2010 rating decision.  Thus, these claims are listed on the title page.  

In June 2013, the RO declined to reopen previously denied claims of service connection for right and left knee disabilities.  The Veteran filed an NOD with respect to these claims, and this will be discussed in the Remand below.   

In June 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge with respect to his back and corns only.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 7.  Additional evidence was not received.
 
The record raises the issue of entitlement to TDIU (see June 2014, September 2014, and November 2014 Correspondences) and contains a request to reopen a previously denied claim of service connection for a prostate disorder (see June 2014 Correspondence).  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

All issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

With respect to the back, sleep apnea, and flat feet, in an August 2014 correspondence, the Veteran's representative requested a hearing in a May 2011 correspondence.  As such, remand is warranted so that the Veteran may be afforded the requested hearing.

With respect to the corns/calluses, relevant VA treatment records were added to Virtual VA after the most recent supplemental statement of the case (SSOC) in February 2013, and no waiver from the Veteran was received.  See 38 C.F.R. §§19.31, 20.1304 (2013).  This information should be reviewed in the SSOC requested below.  

In addition, the Board notes that while the Veteran's active duty service treatment records (STRs) were associated with the claims file at some point, as evidenced by a reference to the same in the February 2010 rating decision, they are now missing.  VBMS contains an entry titled "STR - Medical - Photocopy" and dated October 29, 2009.  However, there are no documents attached.  These records must be obtained on remand. 

With respect to the GERD, the Veteran stated during the June 2014 hearing that this disability has worsened since the last VA examination in 2010.  Thus, a VA examination and opinion are necessary in order to more accurately reflect the current severity of the Veteran's GERD.

In addition, the Veteran testified that he had an upcoming VA appointment for purposes of evaluating the current severity of his GERD.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Veteran's current VA treatment records should be obtained on remand and associated with the claims file.
With respect to the knees, in a June 2013 rating decision, the RO declined to reopen previously denied claims for service connection.  In a September 2013 correspondence, the Veteran indicated that he disagreed with the rating decision.  The Board construes the September 2013 correspondence as a timely NOD with the June 2013 rating decision.  Thus, the June 2013 rating decision remains pending, and the RO is required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's active duty STRs and associate those records with the claims file.  This may involve contacting the contractor who scanned the Veteran's claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file. 

2. Obtain any treatment records from the Central Arkansas Healthcare System from March 2013 to the present and associate those records with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  

3. After the development in #2 has been completed, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected GERD.  The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should provide a detailed account of all manifestations of the service-connected GERD.  Specifically, the examiner should comment as to whether the Veteran's disability is manifested by any medical evidence of persistent recurrent epigastric stress with dysphagia, paresis, and regurgitation or substernal arm and/or shoulder pain.  The examiner should address the Veteran's lay statements and June 2014 hearing testimony.

The examiner should provide an opinion as to the severity of any symptomatology noted above, specifically an opinion as to whether such symptomatology is productive of severe or considerable impairment of health.

Finally, the examiner should address what, if any, affect the Veteran's GERD has on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's GERD symptoms preclude substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. The RO should schedule the Veteran for a Board hearing for the issues of entitlement to service connection for sleep apnea and flat feet, as well as the issue of entitlement to an initial increased rating for a low back disability, with appropriate notification to the Veteran and his representative.  After a Board hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

5. Issue an SOC to the Veteran and his representative addressing the requests to reopen previously denied claims of service connection for right and left knee disabilities.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

6. After the development requested in #1 through #3 has been completed, readjudicate the claims of entitlement to service connection for bilateral corns/calluses and entitlement to an initial increased rating for GERD in light of all information or evidence received since the January 2013 SSOC, i.  If either of the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




